Citation Nr: 1647098	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  During the appeal period, the Veteran has been service connected for bilateral hearing loss rated at 50 percent disabling and tinnitus rated at 10 percent disabling.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  Here, as both the Veteran's bilateral hearing loss and tinnitus have a common etiology (i.e., noise exposure in service), they are considered one disability.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus render him unable to secure or follow substantially gainful employment.  The record shows that the Veteran has a high school diploma and two years of college, and worked at an automobile manufacturing plant for almost 30 years.  He last worked as a supervisor in 1987.  The Veteran reported that his hearing loss and tinnitus cause him difficulty in communicating with people, and that his tinnitus keeps him up at night.  See September 2015 VA Form 9; July 2015 VA Examination Report.  The August 2010, November 2012 and July 2015 VA examiners all stated that the Veteran's bilateral hearing loss causes significant effects on his ability to work in that he has difficulty communicating with others, following instructions and hearing warning signals.  Although the May 2014 VA examiner opined that with proper amplification the Veteran's hearing loss alone would not render him unemployable, the examiner also agreed that his hearing loss did cause significant effects on his ability to work, negatively impacting his ability to understand speech and conversations without error.  Moreover, the Veteran's VA and private treating physicians also stated that the Veteran has difficulty communicating with others due to his hearing loss.  Specifically, J.D., the Veteran's treating audiologist, opined that his limitations would prevent verbal communication in a face-to-face encounter, as well as over the telephone.  See July 2014 Medical Opinion Letter.  Thus, because the evidence of record shows that the Veteran has difficulty communicating with others both in person and over the phone and has difficulty following directions due to his communication difficulties, the Board finds that his service-connected bilateral hearing loss and tinnitus symptoms have caused him to be unable to obtain and maintain substantially gainful employment throughout the appeal period.  Consequently, entitlement to a TDIU is granted for the entire period on appeal.  


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


